DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2022 has been entered.

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed November 2, 2022. Claims 7 and 17 have been cancelled without prejudice.  Claims 1-6, 8-16, and 18-20 are pending and an action on the merits is as follows.



 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-11, 13-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (CN 103226217) in view of Okamoto et al. (US 2019/0106599 A1) and further in view of Huang et al. (CN 102955191 of which an English translation is attached).
In regard to claim 1, Jung et al. discloses a polarizer, comprising (see e.g. Figures 1-10): 
a first adhesive layer 110 having a first surface and a second surface disposed opposite to each other; 
a compensation layer 120 disposed on the first surface; 
a second adhesive layer 140 disposed on a surface of the compensation layer 120 away from the first adhesive layer 110; 
a polarizing layer 160 disposed on a surface of the second adhesive layer 140 away from the compensation layer 120; 
a protective layer 170 disposed on a surface of the polarizer layer away from the compensation layer 120; and 
a light-shielding layer 135 (Fig. 1), 125 (Fig. 3), 145 (Fig. 4), 155 (Fig. 5), 175 (Fig. 6), wherein the light-shielding layer is disposed on an edge of any one of the first adhesive layer, the compensation layer, the second adhesive layer, the polarizing layer, the third adhesive layer, and the protective layer.
Jung et al. fails to disclose
a third adhesive layer disposed on a surface of the polarizing layer away from the second adhesive layer;
wherein the black light-shielding layer is formed with a light-shielding agent that can form black resin with materials in any one of the first adhesive layer, the compensation layer, the second adhesive layer, the polarizing layer, the third adhesive layer, and the protective layer.
However, Okamoto et al. discloses (see e.g. Figure 1a):
a third adhesive layer b disposed on a surface of the polarizing layer 1 away from the second adhesive layer b (see e.g. paragraph [0059]).
Given the teachings of Okamoto et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Jung et al. with a third adhesive layer disposed on a surface of the polarizing layer away from the second adhesive layer.
Doing so would provide a layer that promotes adhesion between the polarizer layers.
Jung et al., in view of Okamoto et al., fails to disclose
wherein the black light-shielding layer is formed with a light-shielding agent that can form black resin with materials in any one of the first adhesive layer, the compensation layer, the second adhesive layer, the polarizing layer, the third adhesive layer, and the protective layer.
However, Huang et al. discloses (see e.g. paragraphs [0021] and Figures 2, 4, 5): 
wherein the black light-shielding layer 130 (230, 330) is formed with a light-shielding agent that can form black resin with materials in any one of the first adhesive layer, the compensation layer, the second adhesive layer, the polarizing layer, the third adhesive layer, and the protective layer (see e.g. Figures 2 and note that the black resin is located in an adhesive layer).
Given the teachings of Huang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Jung et al., in view of Okamoto et al., with wherein the black light-shielding layer is formed with a light-shielding agent that can form black resin with materials in any one of the first adhesive layer, the compensation layer, the second adhesive layer, the polarizing layer, the third adhesive layer, and the protective layer.
Doing so would provide an art recognized equivalent material used to prevent unwanted light leakage.
In regard to claim 3, Jung et al. discloses the limitations as applied to claim 1 above, and
wherein the light-shielding agent 125 is added to the edge of the compensation layer 121 to form the light-shielding layer (see e.g. Figure 3).
In regard to claim 4, Jung et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the light- shielding agent 145 is added to the edge of any one of the second adhesive layer 141, the third adhesive layer, and the protective layer to form the light-shielding layer (see e.g. Figure 4).
In regard to claim 5, Jung et al. discloses the limitations as applied to claim 1 above, and
wherein the light- shielding agent 171 is added to the edge of the polarizing layer or the protective layer 171 to form the light-shielding layer (see e.g. Figure 6).
In regard to claim 8, Jung et al. discloses the limitations as applied to claim 1 above, and
wherein the first adhesive layer is a pressure-sensitive film layer (see e.g. paragraph [0049]).
Jung et al. fails to disclose 
the second adhesive layer and the third adhesive layer are optical film layers.
However, Okamoto et al. discloses (see e.g. paragraph [0030]):
the second adhesive layer and the third adhesive layer are optical film layers.
Given the teachings of Okamoto et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Jung et al. with the second adhesive layer and the third adhesive layer are optical film layers.
Doing so would provide art recognized equivalent materials for promoting adhesion between layers.
In regard to claim 9, Jung et al. discloses the limitations as applied to claim 1 above, and 
wherein the polarizer is quadrilateral, and the light-shielding layer is disposed on at least one edge of the polarizer (see e.g. Figures 1-2).
In regard to claim 10, Jung et al. discloses the limitations as applied to claim 1 above, and 
wherein the first adhesive layer is a pressure-sensitive film layer (see e.g. paragraph [0049]).
In regard to claim 11, Jung et al. discloses a display device, a polarizer, the polarizer comprises (see e.g. Figures 1-10): 
a first adhesive layer 110 having a first surface and a second surface disposed opposite to each other; 
a compensation layer 120 disposed on the first surface; 
a second adhesive layer 140 disposed on a surface of the compensation layer 120 away from the first adhesive layer 110; 
a polarizing layer 160 disposed on a surface of the second adhesive layer 140 away from the compensation layer 120; 
a protective layer 170 disposed on a surface of the polarizer layer away from the compensation layer 120; and 
a light-shielding layer 135 (Fig. 1), 125 (Fig. 3), 145 (Fig. 4), 155 (Fig. 5), 175 (Fig. 6), wherein the light-shielding layer is disposed on an edge of any one of the first adhesive layer, the compensation layer, the second adhesive layer, the polarizing layer, the third adhesive layer, and the protective layer. adhesive layer, the polarizing layer, the third adhesive layer and the protective layer.
Jung et al. fails to disclose
a liquid crystal layer; wherein the polarizer is disposed on the liquid crystal layer, 
a third adhesive layer disposed on a surface of the polarizing layer away from the second adhesive layer;
wherein the black light-shielding layer is formed with a light-shielding agent that can form black resin with materials in any one of the first adhesive layer, the compensation layer, the second adhesive layer, the polarizing layer, the third adhesive layer, and the protective layer.
However, Okamoto et al. discloses (see e.g. Figure 1a):
a liquid crystal layer; wherein the polarizer is disposed on the liquid crystal layer (see e.g. paragraph [0195]), 
a third adhesive layer b disposed on a surface of the polarizing layer 1 away from the second adhesive layer b (see e.g. paragraph [0059]).
Given the teachings of Okamoto et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Jung et al. with a liquid crystal layer; wherein the polarizer is disposed on the liquid crystal layer, a third adhesive layer disposed on a surface of the polarizing layer away from the second adhesive layer.
Doing so would provide a layer that promotes adhesion between the polarizer layers and art recognized equivalent use for the polarizer in a display device.
Jung et al., in view of Okamoto et al., fails to disclose
wherein the black light-shielding layer is formed with a light-shielding agent that can form black resin with materials in any one of the first adhesive layer, the compensation layer, the second adhesive layer, the polarizing layer, the third adhesive layer, and the protective layer.
However, Huang et al. discloses (see e.g. paragraphs [0021] and Figures 2, 4, 5): 
wherein the black light-shielding layer 130 (230, 330) is formed with a light-shielding agent that can form black resin with materials in any one of the first adhesive layer, the compensation layer, the second adhesive layer, the polarizing layer, the third adhesive layer, and the protective layer (see e.g. Figures 2 and note that the black resin is located in an adhesive layer).
Given the teachings of Huang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Jung et al., in view of Okamoto et al., with wherein the black light-shielding layer is formed with a light-shielding agent that can form black resin with materials in any one of the first adhesive layer, the compensation layer, the second adhesive layer, the polarizing layer, the third adhesive layer, and the protective layer.
Doing so would provide an art recognized equivalent material used to prevent unwanted light leakage.
In regard to claim 13, Jung et al. discloses the limitations as applied to claim 11 above, and
wherein the light-shielding agent 125 is added to the edge of the compensation layer 121 to form the light- shielding layer (see e.g. Figure 3).
In regard to claim 14, Jung et al. discloses the limitations as applied to claim 11 above, but fails to disclose
wherein the light- shielding agent 145 is added to the edge of any one of the second adhesive layer 141, the third adhesive layer, and the protective layer to form the light-shielding layer (see e.g. Figure 4).
In regard to claim 15, Jung et al. discloses the limitations as applied to claim 11 above, and
wherein the light- shielding agent 171 is added to the edge of the polarizing layer or the protective layer 171 to form the light-shielding layer (see e.g. Figure 6).
In regard to claim 18, Jung et al. discloses the limitations as applied to claim 11 above, and
wherein the first adhesive layer is a pressure-sensitive film layer (see e.g. paragraph [0049]).
Jung et al. fails to disclose 
the second adhesive layer and the third adhesive layer are optical film layers.
However, Okamoto et al. discloses (see e.g. paragraph [0030]):
the second adhesive layer and the third adhesive layer are optical film layers.
Given the teachings of Okamoto et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Jung et al. with the second adhesive layer and the third adhesive layer are optical film layers.
Doing so would provide art recognized equivalent materials for promoting adhesion between layers.
In regard to claim 19, Jung et al. discloses the limitations as applied to claim 11 above, and 
wherein the polarizer is quadrilateral, and the light-shielding layer is disposed on at least one edge of the polarizer (see e.g. Figures 1-2).
In regard to claim 20, Jung et al. discloses the limitations as applied to claim 11 above, and 
wherein the first adhesive layer is a pressure-sensitive film layer (see e.g. paragraph [0049]).

Claims 2, 6, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (CN 103226217) in view of Okamoto et al. (US 2019/0106599 A1) in view of Huang et al. (CN 102955191) and further in view of Kaneiwa et al. (US 2018/0200988 A1).
In regard to claim 2, Jung et al., in view of Okamoto et al. and Huang et al., discloses the limitations as applied to claim 1 above, but fails to disclose
wherein a light-shielding agent is added to the edge of the first adhesive layer to form the light-shielding layer.
However, Kaneiwa et al. discloses
wherein a light-shielding agent 3 is added to the edge of the first adhesive layer 21 to form the light-shielding layer 3.
Given the teachings of Kaneiwa et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Jung et al., in view of Okamoto et al. and Huang et al., with wherein a light-shielding agent is added to the edge of the first adhesive layer to form the light-shielding layer.
Doing so would provide a rearrangement of parts that provides a light block function in an edge of the optical film.
In regard to claim 6, Jung et al., in view of Okamoto et al. and Huang et al., discloses the limitations as applied to claim 2 above, but fails to disclose
wherein the light- shielding agent is any of carbon, titanium, and nickel.
However, Kaneiwa et al. discloses
wherein the light- shielding agent is any of carbon, titanium, and nickel (see e.g. paragraphs [0111]-[0114]).
Given the teachings of Kaneiwa et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Jung et al., in view of Okamoto et al. and Huang et al., with wherein the light- shielding agent is any of carbon, titanium, and nickel.
Doing so would provide a material useful in blocking unwanted light leakage.
In regard to claim 12, Jung et al., in view of Okamoto et al. and Huang et al., discloses the limitations as applied to claim 11 above, but fails to disclose
wherein a light-shielding agent is added to the edge of the first adhesive layer to form the light-shielding layer.
However, Kaneiwa et al. discloses
wherein a light-shielding agent 3 is added to the edge of the first adhesive layer 21 to form the light-shielding layer 3.
Given the teachings of Kaneiwa et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Jung et al., in view of Okamoto et al. and Huang et al., with wherein a light-shielding agent is added to the edge of the first adhesive layer to form the light-shielding layer.
Doing so would provide a rearrangement of parts that provides a light block function in an edge of the optical film.
In regard to claim 16, Jung et al., in view of Okamoto et al. and Huang et al., discloses the limitations as applied to claim 12 above, but fails to disclose
wherein the light- shielding agent is any of carbon, titanium, and nickel.
However, Kaneiwa et al. discloses
wherein the light- shielding agent is any of carbon, titanium, and nickel (see e.g. paragraphs [0111]-[0114]).
Given the teachings of Kaneiwa et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Jung et al., in view of Okamoto et al. and Huang et al., with wherein the light- shielding agent is any of carbon, titanium, and nickel.
Doing so would provide a material useful in blocking unwanted light leakage.

Response to Arguments
Applicant's arguments filed November 2, 2022 have been fully considered but they are not persuasive. 
In regard to independent claim 1, applicant’s arguments, on pages 6-8 of the Remarks, that the previously applied prior art fails to disclose all of the limitations of claim 1, as newly amended, have been fully considered and are appreciated.  However, the newly cited rejection, necessitated by amendment, discloses all of the limitations of claim 1.  Namely, the newly cited reference to Huang et al. discloses a black resin material that is used in an adhesive layer to block unwanted light leakage.  One of ordinary skill in the art would recognize this as art recognized equivalent layer that may be used to block unwanted light.
Similar arguments apply to independent claim 11. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871